Citation Nr: 0010686	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-19 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

The propriety of the initial evaluation for degenerative disc 
disease from T11 to T2 levels and facet disease, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January to August 1958.  
This appeal arises from a June 1998 rating decision of the 
Hartford, Connecticut, Regional Office (RO) which granted 
service connection for degenerative disc and facet disease of 
the thoracic spine.  The veteran appealed the initial 
evaluation of this disorder.


REMAND

In a previous Board of Veterans' Appeals (Board) decision of 
August 1998 concerning another, unrelated issue, the issue of 
an increased evaluation for the veteran's back disability was 
referred to the RO for the appropriate action.  However, 
after the issuance of the appropriate statement of the case 
(SOC) on this issue, the veteran has repeatedly contented 
that the award of service connection should have included a 
lumbosacral disability.

By rating decision of June 1998, the RO granted service 
connection for "DEGENERATIVE DISC DISEASE OF T11 to T2; & 
FACET DISEASE."  The issue at that time was characterized as 
entitlement to service connection for a "low back" 
disability.  However, the RO's discussion of this disorder 
repeatedly referred to the lumbar spine.  Specifically, the 
RO cited to the October 1997/May 1998 VA examiner's opinion 
that the veteran's degenerative changes in the lumbar spine 
were in some part the result of his service-connected left 
knee disability.  The RO reported that the effective date of 
the award of service connection for the back disability was 
based on degenerative findings in the lumbar spine on VA 
examination in November 1994.  This discussion failed to make 
any mention of the veteran's thoracic spine.

In the rating decision of September 1998 the RO characterized 
the back disability as involving the "mid" back.

In response to the veteran's contentions regarding whether 
his lumbar spine disorders were part of his service-connected 
back disability, the RO made the following statement in a SOC 
of November 1998:

VA acknowledges that there are 
lumbosacral findings as well.  They are 
not shown as related to the condition 
specified regarding T-11 to T12 (T is 
abbreviation of-Thoracic-), as opposed to 
L for Lumbar and S for Sacral.

A review of the recent VA radiological evidence consistently 
refers to degenerative changes in the lumbar spine.  The 
claims file contains a private spinal X-ray report of April 
1994 that revealed "wedge deformities from T12 to L2, 
spondylosis involving T12 to L3..."  A private magnetic 
resonance image (MRI) taken of the veteran's spine in May 
1994 noted "diffuse spondylosis at multiple levels, 
primarily at T11 through L2..."  A VA spinal X-ray of June 
1994 reported an impression of degenerative changes involving 
the "thoracolumbar spine" with lumbar spondylosis and 
wedging of the lower thoracic and upper lumbar vertebral 
bodies.  The VA examination report of May 1998 reported that 
radiological studies and an MRI of the veteran's spine in 
March 1998 revealed osteophyte formation, disc space 
narrowing, and anterior wedging of the vertebral bodies in 
the lumbosacral spine.  In addition, anterior wedging was 
found at the T12 vertebral body.  The VA examiner's diagnosis 
in November 1994 was "degenerative joint disease of lumbar 
spine."  In the medical opinion of May 1998 that associated 
the veteran's back disability with his service-connected left 
knee disorder; the examiner repeatedly used the term "low 
back."

Based on a review of the objective evidence in the claims 
file, it appears to the undersigned that there is a likely 
probability that the RO's characterization of the veteran's 
service-connected back disability in June 1998 as involving 
the thoracic spine is a typographical error.  This suspicion 
is based on the disorders described by VA examiners in 
November 1994, October 1997, and May 1998; in addition to the 
RO's own references in its reasons and bases provided in June 
1998.  It would be inappropriate to continue appellate review 
prior to obtaining clarification of what back disability(ies) 
was actually granted service connection in June 1998.  
Therefore, this case must be remanded to the RO so that the 
nature and location of the veteran's service-connected back 
disability can be clearly defined.

In addition, the RO's attention is also directed to the 
Court's recent decision in Fenderson v. West, 12 Vet. App. 
119 (1999), that held in claims dealing with the original 
rating of a service-connected disability, the veteran may be 
assigned separate evaluations for separate periods of time 
based on the facts found in the case.  In other words, the 
veteran is entitled to consideration of "staged ratings" 
regarding the evaluation of his service-connected back 
disability.  While on remand, the RO should determine if the 
veteran is entitled to staged ratings.

The last VA orthopedic examination of record to evaluate the 
veteran's service-connected back disability was conducted in 
October 1997.  Regarding the range of motion in the veteran's 
spine, the examiner noted the degree of motion limited by the 
veteran's back pain.  However, the medical record indicates 
that the veteran has intermittent flare-ups of his disc 
disease to include incapacitation.  An opinion on the degree 
that motion could be limited to during these flare-ups was 
not provided.  Further, adjudication of this case is somewhat 
complicated by the examiner's notation that it was difficult 
to assess the veteran's condition secondary to pain which 
appeared "significantly greater and out of proportion" to 
his physical examination "with mild histrionic features."  

Without such medical findings, the Board is unable to 
evaluate this disorder under the criteria found at 38 C.F.R., 
Part 4, Diagnostic Codes 5291 and 5292 for limitation of 
motion in either the thoracic or lumbar spine.  According to 
the U. S. Court of Appeals for Veterans Claims (Court), the 
regulations at 38 C.F.R. §§ 4.40, 4.45, allow increased 
evaluation of a joint disability evidencing increased 
severity resulting from pain on motion, fatigability, 
repetitive use, and/or during flare-ups of symptomatology.  
See DeLuca v. Brown, 8 Vet. App. 202 (1994).  Thus, another 
examination is required to elicit a medical opinion on the 
additional limitation of motion in the spine during flare-ups 
of symptoms; to include a finding on whether these flare-ups 
leave the veteran incapacitated.  This new examination is 
also required by the lengthy period since the veteran's last 
comprehensive examination and further delay as a result of 
this remand.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).

Under the circumstances, the undersigned finds that 
additional development is required, and the case is REMANDED 
to the RO for the following action:

1.  Initially, the RO should review the 
claims folder and determine if a 
typographical or other error has occurred 
in the characterization of the veteran's 
service-connected back disability as 
noted on the June 1, 1998 rating 
decision.  Specifically, it should be 
determined if the veteran's service-
connected back disability includes 
degenerative disc and facet disease noted 
in his lumbar spine.  If the 
characterization of the veteran's 
service-connected back disability is 
wrong, corrective action should be 
undertaken to include the issuance of a 
new rating decision that notes the 
correct description of the disability.  
The veteran and his representative should 
be informed of this decision and his 
appellate rights regarding it.  

2.  Thereafter, RO should contact the 
veteran and request him to provide the 
names and addresses of all healthcare 
providers who have treated his back 
disability from May 1998 to the present 
time.  The veteran should be requested to 
sign and submit appropriate forms giving 
his consent for the release to the VA of 
any private medical records.  Treatment 
records from any identified VA facility 
should also be obtained.  When the above 
requested information and consent forms 
are received, the RO should contact the 
named facilities and/or physicians and 
request them to furnish legible copies of 
all records of treatment.  Once obtained, 
all records must be associated with the 
claims folder.

3.  Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination.  
The purpose of this examination is to 
determine the severity of the veteran's 
service-connected back disorder.  The RO 
should clearly inform the examiner the 
extent of the veteran's back disability 
that is considered service-connected, 
that is, whether the service-connected 
disability includes the lumbar, thoracic, 
or both parts of the spine.  Such tests 
as the examining physician deems 
necessary should be performed.  The 
clinical findings and reasons upon which 
the opinions are based should be clearly 
set forth.  If the examiner is unable to 
form an opinion on any of the requested 
findings, he or she should note the 
reasons why such an opinion can not be 
made.  The examiner is requested to 
comment on whether the physical findings 
comport with complaints of pain voiced by 
the veteran.  The claims folder must be 
made available to the examining physician 
prior to the examination so that he or 
she may review pertinent aspects of the 
veteran's medical history.  The examiner 
must be given a copy of this remand, in 
its entirety.  The examiner must express 
opinions for the record on each of the 
following:

>What is the range of motion in the 
veteran's thoracic/lumbar spine?  
The examiner should make clear on 
the examination report what is 
considered the normal range of 
motion for these joints.  

>Does the veteran's spine exhibit 
weakened movement, excess 
fatigability, or incoordination 
attributable to his service-
connected disability.  If feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.  

>Does pain on motion of the 
veteran's spine limit functional 
ability during flare-ups or when 
these joints are used repeatedly 
over a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

>Does the veteran's service-
connected back disability produce 
any neurological symptoms and, if 
so, describe such symptoms?

>Does the veteran's service-
connected back disability result in 
episodes of incapacitation?  If so, 
please note the number of episodes 
and their duration in the past year.  
(Note: An incapacitating episode is 
defined as a period of acute 
symptoms requiring bed rest and 
treatment by a physician.)

>To what degree does the veteran's 
service-connected back disability 
have an effect on the veteran's 
social and industrial capacity?  The 
degree of any social and industrial 
impairment should be specified and a 
description indicating how the 
veteran is impaired should be 
provided.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

5.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim for 
an increased evaluation may now be 
granted.  In this regard, the RO should 
determine if the veteran is entitled to 
"staged" ratings since the date of the 
award of service connection for his back 
disability. The RO should also evaluate 
the veteran's service-connected back 
disability under the criteria found at 
38 C.F.R. §§ 4.40, 4.45 as defined by the 
Court in DeLuca.

6.  If the determination on the issue of 
an increased evaluation for a service-
connected back disability remains adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case (that includes 
citation to all pertinent legal authority 
and a full discussion of the reasons and 
bases for each determination) and be 
afforded a reasonable opportunity to 
respond before the case is returned to 
the Board for further adjudication.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  
The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 9 -


